 

EXHIBIT 10.1







Weyland Tech  Inc. and IAM Inc.

SOFTWARE LICENSE AGREEMENT

March 14, 2016







Weyland Tech Inc., a Delaware corporation, ( “ Weyland Tech ” ) and IAM Inc., ,
a corporation organized and existing under the laws of the Republic of Korea
 ( “ IAM” ) have agreed to establish this SOFTWARE LICENSE AGREEMENT in order to
provide IAM with exclusive rights to deploy, utilize, and market Weyland Tech's
CreateApp platform (hereinafter "the Technology").  




Weyland Tech owns and/or has rights to certain computer software programs, known
collectively as the CreateApp Platform ( “ the Technology ” ) that are useful in
creating, managing and coordinating mobile commerce ("m-commerce") channels and
transactions.







1.     SCOPE OF LICENSE




1.1 LICENSE GRANT.  License to Weyland Tech’ s Technology: Weyland Tech grants
IAM a two (2) year Sole and Exclusive License, to deploy, utilize, market and
sell the Technology. Automatically renewable annually if US$800,000 in gross
royalties is achieved per prior calendar year.  IAM will remain the only source
that can sell the Technology in the TERRITORY during this exclusive license.

The Agreement is effective after signed and the contract term shall be started
on the commence date of commercial service in Korea.




1.2 TERRITORY.  The Territory of the license shall be the Republic of Korea.

Weyland Tech is responsible to protect and prevent Korean users from connecting
to foreign countries other than South Korea by taking all necessary measures
such as IP block or so forth.




1.3 ASSIGNMENT. IAM will not have the right to assign the License to any other
party.

However, provided that IAM may establish a new affiliated company to market the
Technology and Weyland Tech shall allow its license to the newly established
company by IAM. IAM is to notify about the matter in advance and Weyland Tech is
to authorize the license.




1.4 TERMINATION. This Agreement shall be terminated, thirty (30) days after
providing written termination notice. Upon Agreement termination and services in
Korea, grace period of services for remained service users shall be existent and
detailed termination process shall be discussed by both party.








--------------------------------------------------------------------------------




2.     APPOINTMENT AS SOLE AND EXCLUSIVE LICENSEE.




2.1 APPOINTMENT.  Weyland Tech hereby appoints IAM effective during the License
Term, as Weyland Tech's distributor of the Technology for use in the TERRITORY.
The appointment shall be for a Sole and Exclusive License.




2.2 LICENSE FEES AND REQUIREMENTS.  In return for the Sole and Exclusive License
granted above, IAM agrees to provide the following to Weyland Tech:




(a) IAM will pay Weyland Tech a US$20 monthly fee per user of the Technology
that is deployed by IAM in the TERRITORY if a 'Direct Sale'.




(b) IAM will pay Weyland Tech a US$15 monthly fee per user of the Technology
that is deployed by IAM in the TERRITORY if a 'Channel Sale'.




(c) IAM will use it's discretion for 'suggested retail pricing' in the
Territory.




(d) TAXES - Weyland Tech hereby acknowledges and agrees that, the IAM shall be
responsible for transferring the funds to Weyland Tech after deducting any
government required tax, such as withholding tax, from the Royalty Payment, and
after rendering such Tax to the tax authority, supplying the Weyland Tech with
appropriate tax certificates or other official documents evidencing such
payment.







3.       MARKETING AND SUPPORT OBLIGATIONS




3.1 IAM MARKETING AND SALES EFFORTS. IAM shall use best efforts to promote and
market the Technology in order to maximize the licensing and distribution of the
Technology. Such marketing efforts shall include, without limitation:
establishment of a marketing and sales team dedicated exclusively to promoting
and distributing the Technology; advertising the Technology in a commercially
appropriate and reasonable manner; and promoting the Technology at seminars,
trade shows and conferences. IAM agrees further that its marketing and
advertising efforts with respect to the Technology will be of the highest
quality, and shall preserve the professional image and reputation of Weyland
Tech and the Technology.




3.2 PROMOTIONAL MATERIALS. For the purpose of advertising the Technology,
Weyland Tech is to provide advertising or promotion materials, such as text,
image, video, Technology description, etc., which have been generally used
and/or are available by Weyland Tech at the time of request.





--------------------------------------------------------------------------------

IAM acknowledges and agrees that Weyland Tech has intellectual property rights
including copyrights, design rights and other similar rights to such advertising
or promotion materials and that IAM shall not use such materials for any
purposes other than those specified without consent of Weyland Tech.




4.       PREPARATION OF LOCALIZED VERSIONS




4.1 WEBSITE PREPARATION AND MAINTENANCE. IAM shall be responsible for the
creation, localization, updating and maintenance of websites used to market and
sell the Technology including but not limited to:

- Direct sales through combination of advertising, PR and viral marketing

- As discretion of IAM: Strategic partnerships with related government agencies
such as the Business Foundation Support Center, Chamber of Commerce and SME
Industry Association, etc.

- As discretion of IAM: Distribution contract with Daum / Kakao, Cafe24, Naver /
LINE or others (Channel Sale).




4.2 PREPARATION OF LOCALIZED VERSIONS. IAM shall be responsible for preparing
Localized Versions of the Technology and of any new version thereof in
accordance with a schedule to be agreed upon for each such new version.

Weyland Tech shall provide necessary technical support to interlock any server
linkage of Technology for local channel Sale and local Payment Gateway.




4.3 RESPONSIBILITY FOR QUALITY ASSURANCE. IAM shall have exclusive
responsibility for the development, packaging and quality assurance of Localized
Versions.




5.       TRAINING, TECHNICAL SUPPORT AND MAINTENANCE




5.1 TRAINING. IAM shall be responsible for conducting all activities required to
distribute the Technology with Customers (Direct Sales) and for providing
training to the Distributors (Channel Sales). All such training shall be
conducted with the highest level of professionalism and quality.




5.2 TECHNICAL SUPPORT AND MAINTENANCE. IAM shall be responsible for providing
Technical Support with respect to technical questions, support problems, and
Error evaluation and correction to all Customers and Distributors of the
Technology who have entered into the Software Maintenance Agreement with IAM.




5.3 SOFTWARE MAINTENANCE AND SUPPORT SERVICES. Software Maintenance and Support
Services shall be provided under IAM's Software Maintenance and Support Services
policies in effect on the date the Software Maintenance and Support Services is
ordered. IAM is hereby





--------------------------------------------------------------------------------

authorized to distribute any and all Error corrections and Updates to all of its
Customers and Distributors customers.




5.4 In order to maintain high quality training and technical support to Customer
and Distributor, Weyland Tech is to provide training/technical manual, material,
training session and etc. to IAM developer or instructor. Such training is to be
held in Weyland Tech's  office upon agreed schedule.




Weyland Tech shall use reasonable effort to provide reasonable technical
assistance to the IAM in the form of (i) telephone consultation to the IAM’s
technical personnel and (ii) written materials, covering matters specified by
IAM.







6.       WARRANTIES




6.1 IAM WARRANTY. IAM warrants that it maintains the facilities, resources and
experienced personnel necessary to market and distribute the Technology and to
perform the necessary installation, training and maintenance services related to
such Technology and otherwise to fulfill its obligations under this Agreement
and that it is not precluded by any existing arrangement, contractual or
otherwise, from entering into this Agreement.




6.2 WEYLAND TECH  FINANCIAL INDEMNITY. IAM will indemnify Weyland Tech for, and
hold Weyland Tech harmless from, any loss, expense, damages, claims, demands, or
liability arising from any claim, suit, action or demand resulting from: (a) the
negligence, error, omission or willful misconduct of IAM or its representatives
or sub-licensees; (b) the breach of any terms of this Agreement; or (c) IAM's
non- compliance with applicable laws and regulations.




6.3 WEYLAND TECH  WARRANTY. Weyland Tech warrants and agrees that it has and
will, during the License Term, take all actions reasonably necessary and
appropriate to maintain the right to grant IAM to use, reproduce, or sublicense
the Technology under this Agreement.




6.4 SERVER MANAGEMENT. Weyland Tech is warrants and agrees to be responsible of
server management and operation. Any server troubles are to be resolved and
managed promptly and inform IAM of such matters simultaneously to notify users
immediately. In addition, Weyland Tech is to ensure of server expansion in case
of user incase and/or as needed.







7.       COVENANTS AND RESTRICTIONS REGARDING THE TECHNOLOGY




7.1 PROHIBITION ON DECOMPILING. IAM acknowledges that the Technology contains
the valuable information of Weyland Tech and IAM agrees not to cause or permit
the modification, reverse





--------------------------------------------------------------------------------

engineering, translation, disassembly, or decompilation of, or otherwise to
attempt to derive the source code of the Technology, whether in whole or in
part.




7.2 PROPRIETARY NOTICES. In order to protect Weyland Tech's copyright and other
ownership interests in the Technology, IAM agrees that as a condition of its
rights hereunder, each copy of the Technology and related documentation
reproduced by or on behalf of IAM shall contain the same proprietary notices on
the media, within the code and on the Documentation which appear on the media or
within the code of the Technology or on the Documentation delivered by Weyland
Tech to IAM.







8.       OWNERSHIP AND PROPRIETARY RIGHTS.




8.1 OWNERSHIP. Weyland Tech shall retain all title, copyright and other
proprietary rights in and to the Technology. IAM does not acquire any rights,
express or implied, in the Technology, other than those specified in this
Agreement. In the event that IAM makes suggestions to Weyland Tech regarding new
features, functionality or performance that IAM adopts for the Technology, such
new features, functionality or performance shall become the sole and exclusive
property of IAM.




8.2 IAM'S RIGHTS IN FUTURE DEVELOPMENT WORKS. Weyland Tech agrees and hereby
assigns all right, title and interest in any derivative works including
enhancements, new software modules or product options (collectively such future
versions of the Technology and any derivative works including enhancements, new
software modules or product options shall be referred to as "Future Development
Work(s)").




8.3 LOCALIZATION. IAM has rights to change Technology name, Company
Identification, Logo URL, user information and etc. and such are attributed to
IAM.







9.       MISCELLANEOUS.




9.1 GOVERNING LAW. This Agreement shall be governed in all respects by the laws
of HKSAR Hong Kong. This Agreement is prepared and executed in the English
language only and any translation of this Agreement into any other language
shall have no effect.




9.2 ATTORNEYS FEES. In the event any proceeding or lawsuit is brought by Weyland
Tech or IAM in connection with this Agreement, the prevailing party in such
proceeding shall be entitled to receive its costs, expert witness fees and
reasonable attorneys' fees, including costs and fees on appeal.








--------------------------------------------------------------------------------

9.3 ARBITRATION. Choice of Forum and Venue. Each party to this Agreement shall
have the right to have recourse to and shall be bound by the pre-arbitral
referee procedure of the International Chamber of Commerce in accordance with
its Rules for a Pre-Arbitral Referee Procedure.  All disputes arising out of or
in connection with this Agreement shall be finally settled under the Rules of
Arbitration of the International Chamber of Commerce by one arbitrator appointed
in accordance with the said Rules.  The parties further agree that the language
to be used for any pre-arbitral referee procedures and for the arbitration will
be English, and that the Parties shall mutually agree as to the location where
any of the foregoing proceedings shall take place.  Notwithstanding any other
provision of this Agreement, either party shall be entitled to seek injunctive
or other provisional relief from any court of competent jurisdiction at any time
prior to, during or after any pre-arbitral referee procedure or arbitration
proceeding initiated under this Section 10.







WEYLAND TECH  INC.




_____________________

/s/ Brent Y Suen, CEO - Weyland Tech Inc.







IAM Inc.,




_____________________




/s/ Jay Park, President - IAM Inc. .












